DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
“a” is recited in front of “user” and it should be “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly, confusingly worded; and/or lacking proper antecedent basis:
“characterized” is recited in the claims 2, 7 and,34,. This is not standard US practice the applicant should use term established by the Courts such as “comprising or consistant ” .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 12-13, 15, 31, 33-36, and 38-43 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Orgeron 2010/0187740A1.
Orgeron discloses the claimed invention as recited in the claims as shown below:

1. (Original) A fixture for securing opposing sides of a blade of a cutting tool for a sharpening operation on a cutting edge of the blade, the blade having a central plane extending from the cutting edge to a spine opposite the cutting edge, the fixture comprising:

a main body 112;

first 14 and second 16 clamping jaws each having a clamping end adapted to compressingly engage a respective side of the blade and a distal end opposite the clamping end, the clamping jaws hingedly affixed to the main body, the clamping ends 

a guide 18 coupled to the main body and having converging support surfaces to 3contactingly engage the spine of the blade to align a central plane of the blade with a central plane of the fixture; and

a retraction mechanism 26 configured to advance the clamping end of each clamping jaw towards the respective sides of the blade symmetrically about the central plane of the fixture, and establish a clamping force upon each of the respective sides of the blade through contacting engagement with the respective distal ends of the first and second clamping jaws.

2. (Original) The fixture of claim 1, wherein the guide is characterized as a substantially v-shaped notch 160 defined by converging first and second surfaces. See annotated figure below


    PNG
    media_image1.png
    744
    730
    media_image1.png
    Greyscale

3. (Original) The fixture of claim 2, wherein each of the converging first and second surfaces are linear surfaces.





comprises a nominally identical second guide disposed on an opposing, second side of the first and second clamping jaws. See Annotated figure the V notches show atleast first and second guides 

    PNG
    media_image1.png
    744
    730
    media_image1.png
    Greyscale


9. (Original) The fixture of claim 1, wherein the guide is a central guide disposed in a medial position and extends through corresponding apertures of the first and second clamping jaws. See Fig.5




12. (Original) The fixture of claim 1, further comprising first and second pivot shafts which respectively extend from a first support plate to a second support plate of the main body, wherein the first pivot shaft extends through the first clamping jaw to allow rotation of the first clamping jaw thereabout, and wherein the second pivot shaft extends through the second clamping jaw to allow rotation of the second clamping jaw thereabout. See Annotated Figure below 11 and 12

    PNG
    media_image2.png
    890
    750
    media_image2.png
    Greyscale

13. (Original) The fixture of claim 1, further comprising a first layer of non-marring material affixed to the clamping end of the first clamping jaw and a second layer of non-marring material affixed to the clamping end of the second clamping jaw, the first and The materials have an outer non marring surface which is the natural surface of the material


15. (Original) The fixture of claim 1, wherein the blade has a central blade plane, and the first and second clamping jaws in conjunction with the guide form a spaced apart, multi-point contact arrangement to secure the blade such that the central blade plane nominally aligns with a central fixture plane of the fixture.This is merely a workpiece arranged within the device 

Claims 16-30 (Cancelled)

31. (New) A fixture, comprising:

opposing first 14 and second 16 clamping jaws each having a distal end hinged 55 
(See annotated drawing below) to a main body portion and a proximal end configured to clampingly engage a blade of a cutting tool inserted between the clamping jaws so that the respective proximal ends of the first and second clamping jaws contactingly support respective first and second sides of the blade between a cutting edge and a spine of the blade;

18 extending from the main body portion having converging support surfaces to contactingly engage the spine of the blade to align a central plane of the blade with a central plane of the fixture, the first and second clamping jaws and the guide providing spaced apart multi-point contacts to each of the respective first and second sides of the blade; and

a retraction mechanism  26 extending through the main body portion to contactingly engage the respective distal ends of the first and second jaw members to induce rotation of the respective first and second jaw members and impart a clamping force upon the blade responsive to movement of the retraction member along the central plane of the blade.

    PNG
    media_image3.png
    744
    743
    media_image3.png
    Greyscale
 




    PNG
    media_image1.png
    744
    730
    media_image1.png
    Greyscale

34. (New) The fixture of claim 31, wherein the guide is characterized as a first guide disposed on a first side of the first and second clamping jaws, and wherein the fixture further comprises a nominally identical second guide disposed on an opposing, second side of the first and second clamping jaws.
. See Annotated figure the V notches show atleast first and second guides
See Fig.1

36. (New) The fixture of claim 31, further comprising a first layer of non-marring material affixed to the clamping end of the first clamping jaw and a second layer of non-marring material affixed to the clamping end of the second clamping jaw, the first and second layers of non-marring material configured to contactingly engage the opposing sides of the blade. The materials have an outer non marring surface which is the natural surface of the material



38. (New) A fixture configured to secure a blade of a cutting tool having opposing sides that converge at a cutting edge and a spine opposite the cutting edge, the fixture comprising:

a main body 112;

18 coupled to the main body comprising converging support surfaces configured to contactingly engage the opposing sides of the blade adjacent the spine at multiple first points of contact;

a pair of opposing clamping jaws 14&16 moveable with respect to the main body; and

a retraction mechanism 26configured to advance the opposing clamping jaws toward the respective sides of the blade to contactingly engage the opposing sides of the blade between the spine and the cutting edge at multiple second points of contact spaced apart from the first points of contact.

39. (New) The fixture of claim 38, wherein each of the opposing clamping jaws is

hingedly affixed to the main body.

    PNG
    media_image3.png
    744
    743
    media_image3.png
    Greyscale

40. (New) The fixture of claim 38, wherein each of the opposing clamping jaws comprises a clamping end configured to clamp the blade and an opposing distal end contactingly engaged by the retraction mechanism. This is merely the natural function of the tool



    PNG
    media_image1.png
    744
    730
    media_image1.png
    Greyscale


42. (New) The fixture of claim 38, wherein the converging support surfaces of the guide are disposed in a medial location of the opposing clamping jaws. This is merely the natural function of the tool


43. (New) The fixture of claim 38, wherein the converging support surfaces of the guide are disposed adjacent respective sides of the opposing clamping jaws. This is merely the natural function of the tool


Allowable Subject Matter
Claims 4-6,10-11,14 and, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is rejected based upon 112 second par to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest art is the art of rejection and the other art is made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 29/2022